t c no united_states tax_court james r kennedy petitioner v commissioner of internal revenue respondent docket no 9544-o0l filed date on date r mailed to p a notice required by sec_6320 i r c concerning p’s unpaid tax_liabilities for the years through r concedes that such notice was not mailed to p at his last_known_address on date r mailed to pa final notice_of_intent_to_levy concerning p’s unpaid tax_liabilities for the years through although the notice_of_intent_to_levy was mailed to p at his last_known_address p failed to file a request for an administrative hearing with the internal_revenue_service office of appeals appeals_office within the 30-day period prescribed in sec_6330 i r c despite p’s failure_to_file a timely request for an appeals_office hearing r granted p a so-called equivalent_hearing on date r issued a decision letter to p stating that r would proceed with collection by way of levy on date p filed a petition for review with the court held insofar as the petition filed herein purports to be a petition for review of a notice of the filing of a notice of lien pursuant to sec_6320 i r c the court lacks jurisdiction on the ground that r did not make a determination pursuant to that section because r failed to send the written notice prescribed by sec_6320 i r c to p at his last_known_address held further insofar as the petition filed herein purports to be a petition for review of a notice_of_intent_to_levy pursuant to sec_6330 i r c the court lacks jurisdiction on the ground that r did not make a determination pursuant to sec_6330 i r c because p failed to file a timely request for an appeals_office hearing under sec_6330 and b and b i r c held further r’s decision to conduct a so-called equivalent_hearing did not result in a waiver by r of the time restrictions imposed on p for requesting an appeals_office hearing pursuant to sec_6330 i r c james r kennedy pro_se susan watson and wendy s harris for respondent opinion ruwe judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent contends that the court lacks jurisdiction over the petition on the ground that respondent did not issue a determination_letter to petitioner pursuant to sec_6320 or sec_6330 as explained in detail below insofar as petitioner seeks review of a notice of the filing of a notice of lien pursuant to sec_6320 we will dismiss this case for lack of jurisdiction on the ground that respondent failed to mail the notice required by sec_6320 to petitioner at his last_known_address and therefore petitioner had no opportunity to request an administrative hearing further insofar as petitioner seeks review of a notice_of_intent_to_levy pursuant to sec_6330 we will dismiss this case for lack of jurisdiction on the ground that petitioner failed to make a timely request for an administrative hearing and therefore respondent was not obliged to and did not issue a determination_letter to petitioner background on or about date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the notice required by sec_6320 concerning petitioner’s unpaid tax_liabilities for the years q4e- through respondent concedes that the notice required by sec_6320 was not mailed to petitioner at his last_known_address and that such notice was therefore invalid see sec_6320 c in any event petitioner did not request an administrative hearing with the internal_revenue_service office of appeals appeals_office in respect of the notice required by sec_6320 nor did the appeals_office either conduct an administrative hearing or issue a determination_letter regarding the notice required by sec_6320 on or about date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy concerning petitioner’s unpaid tax_liabilities for the years through the notice_of_intent_to_levy was mailed to petitioner at his last_known_address see sec_6330 c petitioner actually received the notice_of_intent_to_levy on date as reflected by the u s postal service form_3811 domestic return receipt that was signed at the time that the notice was the notice required by sec_6320 listed petitioner’s tax_liabilities as dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively the notice_of_intent_to_levy stated that petitioner owed amounts from prior notices additional penalties and interest totaling dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively - - delivered the notice_of_intent_to_levy stated in pertinent part if you don’t pay the amount you owe make alternative arrangements to pay or request appeals consideration within days from the date of this letter we may take your property on date the appeals_office received a form request for a collection_due_process_hearing from petitioner petitioner’s request arrived at the appeals_office in an envelope bearing a u s postal service postmark date of date although the appeals_office concluded that petitioner had failed to file his request for a hearing within the time prescribed in section or the appeals_office granted petitioner a so-called equivalent_hearing see sec_301 1t i temporary proced admin regs fed reg date petitioner attended the eguivalent hearing which was conducted on date on date the appeals_office issued a decision letter to petitioner stating that respondent would proceed with collection by way of levy respondent’s decision letter states in pertinent part your due process hearing request was not filed within the time prescribed under sec_6320 and or however you received a hearing equivalent to a due process hearing except that there is no right to dispute a decision by the appeals_office in court under sec_6320 and or -- - on date despite the above-quoted statement in respondent’s decision letter petitioner filed with the court a petition for lien or levy action under code sec_6320 or d in response to the petition respondent filed a motion to dismiss for lack of jurisdiction asserting that the petition should be dismissed on the ground that the decision letter that respondent issued to petitioner does not constitute a determination_letter sufficient to invoke the court’s jurisdiction pursuant to sec_6330 petitioner filed an objection to respondent’s motion to dismiss asserting that respondent failed to mail the notice required by sec_6320 to him at his last_known_address and to conduct a proper collection hearing this matter was called for hearing at the court’s motions session in washington d c although no appearance was made by or on behalf of petitioner at the hearing petitioner did file a written_statement with the court pursuant to rule c counsel for respondent appeared at the hearing and informed the court that petitioner had recently filed a bankruptcy petition asa result the court issued an order staying all proceedings in this case pursuant to u s c sec_362 shortly thereafter respondent filed a status report with the court stating that petitioner’s bankruptcy case had been dismissed the court subsequently issued an order lifting the automatic_stay this matter was called for further hearing at the court’s motions session in washington d c although no appearance was made by or on behalf of petitioner at the hearing petitioner did file a written_statement with the court pursuant to rule c counsel for respondent appeared at the hearing and offered argument in support of respondent’s motion to dismiss counsel for respondent informed the court that on or about date respondent had issued a substitute notice required by sec_6320 to petitioner concerning his unpaid tax_liabilities for the years through discussion sec_6321 provides that if any person liable to pay any_tax neglects or refuses to pay the same after demand the unpaid tax shall be a lien in favor of the united_states upon all property and rights to property belonging to that person sec_6322 provides that the lien imposed under sec_6321 generally arises at the time of assessment however sec_6323 provides that the lien shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary files a notice of lien with the appropriate public officials sec_6320 provides that the secretary shall provide the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 including notice of the administrative appeals available to the person - - sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay the tax within days after notice_and_demand for payment the secretary is authorized to collect the tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide protections for taxpayers in tax collection matters sec_6320 and sec_6330 generally provide that the commissioner cannot proceed with collection until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied the taxpayer may seek judicial review of the administrative determination see 115_tc_35 114_tc_176 - sec_6320 and sec_6330 provide in pertinent part that the secretary shall notify a person in writing of his or her right to an appeals_office hearing regarding the secretary’s filing of a notice of lien under sec_6323 or the secretary’s intent to levy respectively by mailing the notice required by sec_6320 or sec_6330 as the case may be by certified or registered mail to such person at his or her last_known_address sec_6320 provides that the prescribed notice shall be provided not more than business days after the day on which the notice of lien under sec_6323 is filed further sec_6320 b provides that the prescribed notice shall explain that the person has the right to request an appeals_office hearing during the 30-day period beginning on the day after the 5-day period described in paragraph sec_6330 provides that the prescribed notice shall be provided not less than days before the day of the first levy with respect to the amount of the unpaid tax for the taxable_period further sec_6330 b provides that the prescribed notice shall explain that the person has the right to although the term last_known_address is not defined in the internal_revenue_code or in the regulations thereunder we have held that a taxpayer’s last_known_address as the term is used in sec_6213 regarding the proper mailing of a notice_of_deficiency is the address shown on the taxpayer’s most recently filed return absent clear and concise notice of a change_of address see eg 91_tc_1019 - request an appeals_office hearing during the 30-day period under paragraph sec_6330 prescribes the matters that may be raised by a taxpayer at an appeals_office hearing in sum sec_6330 c provides that a taxpayer may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra where the appeals_office issues a determination_letter to the taxpayer following an administrative hearing regarding a lien or levy action sec_6320 by way of cross-reference and d provide that the taxpayer will have days following the issuance of the determination_letter to file a petition for review with the tax_court or a federal district_court see 114_tc_492 we have held that the court’s jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a valid determination_letter and the filing of a timely petition for review see 115_tc_417 offiler v commissioner supra pincite as discussed below we conclude that respondent did not issue a determination_letter to petitioner pursuant to sec_6320 or sec_6330 we therefore lack jurisdiction over the petition however as was the case in meyer v commissioner supra pincite because the basis for dismissal may affect whether respondent can proceed with collection and or may otherwise affect petitioner’s rights we are obliged to determine the proper ground for dismissal notice of the filing of a notice of lien as indicated respondent concedes that he failed to mail the notice reguired by sec_6320 to petitioner at his last_known_address as required under sec_6320 c and that such notice is therefore invalid respondent does not contend that petitioner actually received the notice reguired by sec_6320 under the circumstances petitioner was denied the opportunity to make a timely request for an appeals_office hearing because of the misaddressed notice accordingly insofar as the petition filed herein purports to be a petition for review pursuant to sec_6320 we will dismiss the petition for lack of jurisdiction on the ground that respondent did not make a determination under sec_6320 because respondent failed to send the written notice prescribed by sec_6320 to petitioner may yet have the opportunity to obtain an continued petitioner at his last_known_address notice_of_intent_to_levy petitioner’s failure to make a timely request for hearing the notice_of_intent_to_levy which was dated date was mailed to petitioner at his last_known_address no later than date petitioner received the notice_of_levy on date the notice informed petitioner that he had days from the date of the notice to file a request for an appeals_office hearing on date the appeals_office received by mail petitioner’s request for a hearing the request arrived at the appeals_office in an envelope bearing a u s postal service postmark date of date because the 30-day time period prescribed in sec_6330 and b and b for filing a timely request for an appeals_office hearing expired no later than date it follows that petitioner’s request was untimely as a consequence of petitioner’s failure to make a timely request for an appeals_office hearing the appeals_office was not obliged to conduct the administrative hearing contemplated under sec_6330 continued appeals_office hearing with respect to the notice required by sec_6320 inasmuch as respondent purportedly issued a substitute notice to petitioner on or about date equivalent_hearing in lieu of a hearing under sec_6330 the appeals_office granted petitioner a so-called equivalent_hearing during the motions hearing in this case the court raised the question whether the equivalent_hearing might be considered a waiver by respondent of the 30-day filing period in which a taxpayer must file a request for an appeals_office hearing under sec_6330 and b and b respondent argued that there was no such waiver we agree we note that sec_6330 does not authorize the commissioner to waive the time restrictions imposed therein equally important in offiler v commissioner supra we indicated that where the taxpayer failed to file a timely request for an appeals_office hearing in respect of a notice_of_intent_to_levy an appeals_office review of the taxpayer’s case pursuant to the collection_appeals_program did not result ina determination within the meaning of sec_6320 or sec_6330 upon reflection we are satisfied that the decision to grant petitioner an equivalent_hearing in this case simply reflects respondent’s good_faith effort to further a fundamental policy underlying sec_6330 ie to provide a taxpayer with a final opportunity for administrative review before proceeding with enforced collection consistent with the foregoing we hold that the decision to conduct an equivalent_hearing did not result ina waiver by respondent of the time restrictions within which petitioner was required to request an appeals_office hearing under sec_6330 decision letter on date following the equivalent_hearing the appeals_office issued a decision letter to petitioner stating that respondent would proceed with collection petitioner contends that the decision letter is tantamount to a valid determination_letter under sec_6330 petitioner’s position ignores the unambiguous statement in the decision letter that the equivalent_hearing was not intended to serve as an appeals_office hearing within the meaning of sec_6320 or sec_6330 as previously discussed because petitioner failed to file a timely request for an appeals_office hearing the appeals_office was not obliged to conduct such a hearing in this regard the decision letter was not and did not purport to be a determination_letter pursuant to sec_6320 or sec_6330 see offiler v commissioner supra pincite in sum we hold that respondent did not issue a determination_letter to petitioner sufficient to invoke the court’s jurisdiction to review the notice_of_intent_to_levy insofar as the petition filed herein purports to be a petition for review pursuant to sec_6330 we will dismiss the petition for lack of jurisdiction on the ground that respondent - - did not make a determination pursuant to sec_6330 because petitioner failed to file a timely request for an appeals_office hearing pursuant to sec_6330 and b and b to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
